Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

dated as of

 

October 7, 2005

 

among

 

WADDELL & REED FINANCIAL, INC.,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

$200,000,000 REVOLVING CREDIT AND COMPETITIVE ADVANCE FACILITY

 

 

J.P. MORGAN SECURITIES INC.

 

 

and

 

 

BANC OF AMERICA SECURITIES LLC,
as Lead Arrangers and Book Managers

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

ARTICLE I Definitions

 

SECTION 1.01. Defined Terms

 

SECTION 1.02. Classification of Loans and Borrowings

 

SECTION 1.03. Terms Generally

 

SECTION 1.04. Accounting Terms; GAAP

 

 

 

ARTICLE II The Credits

 

SECTION 2.01. Commitments

 

SECTION 2.02. Loans and Borrowings

 

SECTION 2.03. Requests for Revolving Borrowings

 

SECTION 2.04. Competitive Bid Procedure

 

SECTION 2.05. Funding of Borrowings

 

SECTION 2.06. Interest Elections

 

SECTION 2.07. Termination and Reduction of Commitments

 

SECTION 2.08. Repayment of Loans; Evidence of Debt

 

SECTION 2.09. Prepayment of Loans

 

SECTION 2.10. Fees

 

SECTION 2.11. Interest

 

SECTION 2.12. Alternate Rate of Interest

 

SECTION 2.13. Increased Costs

 

SECTION 2.14. Break Funding Payments

 

SECTION 2.15. Taxes

 

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

SECTION 2.17. Mitigation Obligations; Replacement of Lenders

 

SECTION 2.18. New Lenders; Commitment Increases

 

 

 

ARTICLE III Representations and Warranties

 

SECTION 3.01. Organization; Powers

 

SECTION 3.02. Authorization; Enforceability

 

SECTION 3.03. Governmental Approvals; No Conflicts

 

SECTION 3.04. Financial Condition; No Material Adverse Effect

 

SECTION 3.05. Properties

 

SECTION 3.06. Litigation and Environmental Matters

 

SECTION 3.07. Compliance with Laws and Agreements

 

SECTION 3.08. Investment and Holding Company Status

 

SECTION 3.09. Taxes

 

SECTION 3.10. ERISA

 

SECTION 3.11. Disclosure

 

SECTION 3.12. No Default

 

 

--------------------------------------------------------------------------------


 

SECTION 3.13. Subsidiaries

 

SECTION 3.14. Federal Regulations

 

SECTION 3.15. No Burdensome Restrictions

 

 

 

ARTICLE IV Conditions

 

SECTION 4.01. Effective Date

 

SECTION 4.02. Each Credit Event

 

 

 

ARTICLE V Affirmative Covenants

 

SECTION 5.01. Financial Statements and Other Information

 

SECTION 5.02. Notices of Material Events

 

SECTION 5.03. Existence; Conduct of Business

 

SECTION 5.04. Payment of Obligations

 

SECTION 5.05. Maintenance of Properties; Insurance

 

SECTION 5.06. Books and Records; Inspection Rights

 

SECTION 5.07. Compliance with Laws

 

SECTION 5.08. Use of Proceeds

 

SECTION 5.09. Environmental Laws [a05-17383_1ex10d1.htm#Section5_09_035123]

 

 

 

ARTICLE VI Negative Covenants [a05-17383_1ex10d1.htm#ArticleVi_035158]

 

SECTION 6.01. Financial Condition Covenants
[a05-17383_1ex10d1.htm#Section6_01_035135]

 

SECTION 6.02. Indebtedness [a05-17383_1ex10d1.htm#Section6_02_035140]

 

SECTION 6.03. Liens [a05-17383_1ex10d1.htm#Section6_03_035210]

 

SECTION 6.04. Fundamental Changes [a05-17383_1ex10d1.htm#Section6_04_035221]

 

SECTION 6.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements [a05-17383_1ex10d1.htm#Section6_05_035409]

 

SECTION 6.06. Restricted Payments [a05-17383_1ex10d1.htm#Section6_06_035518]

 

SECTION 6.07. Transactions with Affiliates
[a05-17383_1ex10d1.htm#Section6_07_035521]

 

SECTION 6.08. Restrictive Agreements [a05-17383_1ex10d1.htm#Section6_08_035523]

 

SECTION 6.09. Capital Expenditures [a05-17383_1ex10d1.htm#Section6_09_035526]

 

SECTION 6.10. Sales and Leasebacks [a05-17383_1ex10d1.htm#Section6_10_035530]

 

SECTION 6.11. Changes in Fiscal Periods
[a05-17383_1ex10d1.htm#Section6_11_035532]

 

SECTION 6.12. Negative Pledge Clauses [a05-17383_1ex10d1.htm#Section6_12_035535]

 

SECTION 6.13. Optional Payments and Modifications of Certain Debt Instruments
[a05-17383_1ex10d1.htm#Section6_13_035537]

 

 

 

ARTICLE VII Events of Default [a05-17383_1ex10d1.htm#ArticleVii_035505]

 

 

 

ARTICLE VIII The Administrative Agent [a05-17383_1ex10d1.htm#ArticleViii_035618]

 

 

 

ARTICLE IX Miscellaneous [a05-17383_1ex10d1.htm#ArticleIx_035641]

 

SECTION 9.01. Notices [a05-17383_1ex10d1.htm#Section9_01_035656]

 

SECTION 9.02. Waivers; Amendments [a05-17383_1ex10d1.htm#Section9_02_035714]

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver
[a05-17383_1ex10d1.htm#Section9_03_035723]

 

SECTION 9.04. Successors and Assigns [a05-17383_1ex10d1.htm#Section9_04_035754]

 

SECTION 9.05. Survival [a05-17383_1ex10d1.htm#Section9_05_035853]

 

SECTION 9.06. Counterparts; Integration; Effectiveness
[a05-17383_1ex10d1.htm#Section9_06_035900]

 

SECTION 9.07. Severability [a05-17383_1ex10d1.htm#Section9_07_035905]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.08. Right of Setoff [a05-17383_1ex10d1.htm#Section9_08_035908]

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
[a05-17383_1ex10d1.htm#Section9_09_035912]

 

SECTION 9.10. WAIVER OF JURY TRIAL [a05-17383_1ex10d1.htm#Section9_10_035933]

 

SECTION 9.11. Headings [a05-17383_1ex10d1.htm#Section9_11_040017]

 

SECTION 9.12. Confidentiality [a05-17383_1ex10d1.htm#Section9_12_040014]

 

SECTION 9.13. Interest Rate Limitation
[a05-17383_1ex10d1.htm#Section9_13_040024]

 

SECTION 9.14. USA PATRIOT Act [a05-17383_1ex10d1.htm#Section9_14_040036]

 

 

 

ANNEXES

 

 

 

Annex I-A Pricing Grid [a05-17383_1ex10d1.htm#AnnexIa_060403]

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Form of Assignment and Acceptance
[a05-17383_1ex10d1.htm#Exhibita_060356]

 

Exhibit B — Form of Opinion of Borrower’s General Counsel
[a05-17383_1ex10d1.htm#Exhibitb_060344]

 

Exhibit C-1 — Form of Report Under Section 5.01(e)(A)
[a05-17383_1ex10d1.htm#Exhibitc1_060317]

 

Exhibit C-2 — Form of Report Under Section 5.01(e)(B)
[a05-17383_1ex10d1.htm#Exhibitc2_060314]

 

Exhibit D — Form of Competitive Bid [a05-17383_1ex10d1.htm#Exhibitd_060309]

 

 

iii

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT is entered into as of October 7, 2005, among Waddell &
Reed Financial, Inc. (the “Borrower”), the several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and each
individually, a “Lender”), JPMORGAN CHASE BANK (“JPMorgan”), as administrative
agent for the Lenders (herein in such capacity, together with any successors
thereto in such capacity, the “Administrative Agent”), and BANK OF AMERICA,
N.A., as syndication agent (in such capacity, the “Syndication Agent”).

 


ARTICLE I

DEFINITIONS

 

SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Revenue Base” means the sum of Revenue Bases for all W&R Funds and
for all other assets managed by the Borrower or any Subsidiary of the Borrower
for other entities.

 

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, or (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or

 

--------------------------------------------------------------------------------


 

the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined pursuant to the Pricing Grid
attached hereto as Annex A.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity that administers or manages a
Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Termination Date or the date
of termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Waddell & Reed Financial, Inc., a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect, or (b) a Competitive Loan or group of Competitive Loans of
the same Type made on the same date and as to which a single Interest Period is
in effect.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use)

 

2

--------------------------------------------------------------------------------


 

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than the Borrower, of shares representing more than 25% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower, (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied, which date is October 7, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate outstanding principal amount of such Lender’s Revolving Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04, and (c) increased from time to
time pursuant to Section 2.18.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable, and the
initial aggregate amount of the Commitments of the Lenders (as set forth on
Schedule 2.01) is $200,000,000.

 

3

--------------------------------------------------------------------------------


 

“Commitment Utilization Percentage” means, on any day, the percentage equivalent
of a fraction (a) the numerator of which is the sum of the aggregate outstanding
principal amount of Loans, and (b) the denominator of which is the aggregate
amount of the Commitments (or, on any day after termination of the Commitments,
the aggregate amount of the Commitments in effect immediately preceding such
termination).

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated September 2005 and furnished to the Lenders.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), provided, that the amounts referred to in this clause (e)
shall not, in the aggregate, exceed $1,000,000 for any fiscal year of the
Borrower, and (f) any other non-cash charges.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $1,000,000; and “Material

 

4

--------------------------------------------------------------------------------


 

Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000.

 

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” means, for any period, interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

 

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or otherwise delivered in
writing to each of the Lenders on or prior to the Closing Date.

 

5

--------------------------------------------------------------------------------


 

 “Distribution Fees” means all fees payable pursuant to a plan contemplated by
Rule 12b-1 under the Investment Company Act of 1940, as amended, in connection
with the distribution of shares of W&R Funds that are open-end funds.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions precedent specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a

 

6

--------------------------------------------------------------------------------


 

determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Utilization Day” means each day on which the Commitment Utilization
Percentage exceeds the applicable percentage set forth in Section 2.10(b)(i) or
Section 2.10(b)(ii).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.17(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.15(e), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 2.15(a).

 

“Existing Credit Agreement” means the Credit Agreement dated as of October 8,
2004, among the Borrower, certain financial institutions and the Administrative
Agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

7

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body (including
self-regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including, in any event, the Securities and
Exchange Commission and any applicable state securities commission or similar
body.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all

 

8

--------------------------------------------------------------------------------


 

obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (k) net liabilities of such Person under
Hedging Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration, after
the first day of such Interest Period, and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than seven days or more than 364
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day

 

9

--------------------------------------------------------------------------------


 

for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (iii) any Interest Period that would
otherwise extend beyond the Revolving Credit Termination Date shall end on the
Revolving Credit Termination Date or such date of final payment, as the case may
be.  For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Telerate Markets Screen (or on any successor
or substitute page of such Screen, or any successor to or substitute for such
Screen, providing rate quotations comparable to those currently provided on such
page of such Screen, as determined by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Management Contract” means an agreement, written or oral, pursuant to which the
Borrower or any Subsidiary of the Borrower provides (a) investment advisory,
management or administrative services to a W&R Fund, or (b) investment advisory
or management services to any Person, including, without limitation,
unregistered investment companies and personal or corporate investment accounts.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

10

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or the rights or remedies of the Administrative
Agent or the Lenders hereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Asset Value” means, at any date of determination and with respect to any
investment company or account manager, the “current net asset” value (as defined
in Rule 2a-4 under the Investment Company Act of 1940, as amended), in the
aggregate, of all outstanding redeemable securities issued by such investment
company at such date.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means an acquisition of a Person, or the assets of a
Person or a line of business of a Person, in the same or a related line of
business as the Borrower, provided that after giving effect to such acquisition
(a) no Default or Event of Default shall have occurred and be continuing, (b)
the Borrower shall be in compliance, on a pro forma basis, as of the end of the
most recent fiscal quarter of the Borrower with the provisions of Section 6.01,
and (c) in the case of an acquisition involving aggregate consideration valued
at $20,000,000 or more, at least three Business Days prior to the date of such
acquisition, the Borrower shall have furnished to the Administrative Agent and
the Lenders a compliance certificate to the effect of clauses (a) and (b)
showing in reasonable detail the calculations supporting the determination of
compliance, on such a pro forma basis, with such provisions.

 

11

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(a)   Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b)   Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)   pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)   deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)   easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

(f)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, so long as such judgment Liens are not
in effect for more than 45 days;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, an investment-grade
credit rating from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 540 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

12

--------------------------------------------------------------------------------


 

(d) investments in newly created funds or investments intended for sale to newly
created funds advised or managed by the Borrower and its Subsidiaries, in an
aggregate amount (based upon book value on the books of the Borrower and its
Subsidiaries) of not more than $40,000,000 at any time;

 

(e) investments in funds advised or managed by the Borrower and its Subsidiaries
for the benefit of the Borrower’s and its Subsidiaries’ senior executives and
portfolio management personnel in conjunction with various nonqualified deferral
compensation arrangements adopted by the Borrower and its Subsidiaries, in an
aggregate amount (based on book value on the books of the Borrower and its
Subsidiaries) of not more than $25,000,000 at any time;

 

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(g) other than those contained in (a), (b), (c) and (e) above, United States
dollar denominated fixed income securities and syndicated bank loans not to
exceed $7,500,000 per issuer, with the exception of United States government
securities, and not to exceed $7,500,000 per country, with the exception of the
United States of America.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means Lenders having Revolving Credit Exposures and unused
Commitments representing at least 51% of the sum of the total Revolving Credit
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders.

 

13

--------------------------------------------------------------------------------


 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of any class of
capital stock of the Borrower or any Subsidiary, or (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, for (i) the purchase, redemption, retirement, acquisition, cancellation
or termination of any shares of the Borrower’s capital stock, or (ii) any
option, warrant or other right to acquire any shares of the Borrower’s capital
stock.

 

“Revenue Base” means the sum of (a) the product of (i) with respect to each W&R
Fund, the Net Asset Value of the W&R Fund on the date of calculation and with
respect to assets managed for other entities, the market value or Net Asset
Value of such assets on the date of calculation, and (ii) the rate provided for
in the applicable Management Contract for determining the annual fee required
for such advisory, management or administrative services on such date, and (b)
Distribution Fees for such W&R Fund.

 

“Revolving Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.

 


“REVOLVING CREDIT TERMINATION DATE” MEANS OCTOBER 6, 2008 OR SUCH EARLIER DATE
AS THE COMMITMENTS SHALL TERMINATE PURSUANT TO THE TERMS HEREOF (OR, IF SUCH DAY
IS NOT A BUSINESS DAY, THE NEXT PRECEDING BUSINESS DAY).


 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate.  Such
reserve percentages shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

14

--------------------------------------------------------------------------------


 

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Syndication Agent” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“W&R Fund” means all closed-end funds and open-end mutual funds sponsored by the
Borrower or any of its Subsidiaries or for which the Borrower or any of its
Subsidiaries provides investment advisory, management, administrative,
supervisory, consulting, underwriting or similar services.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

15

--------------------------------------------------------------------------------


 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 


ARTICLE II

THE CREDITS

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment, or (b) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)   Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  Each Competitive Loan shall be
made in

 

16

--------------------------------------------------------------------------------


 

accordance with the procedures set forth in Section 2.04.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 


(B)  SUBJECT TO SECTION 2.12, (I) EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH, AND (II) EACH COMPETITIVE BORROWING SHALL BE COMPRISED
ENTIRELY OF EURODOLLAR LOANS OR FIXED RATE LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR REVOLVING
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT EACH ABR
REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT
IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000; PROVIDED
THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS.  EACH COMPETITIVE BORROWING
SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $5,000,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TEN (10) EURODOLLAR REVOLVING BORROWINGS OUTSTANDING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE REVOLVING
CREDIT TERMINATION DATE.


 

SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone prior to 10:00 a.m., New York City time (a) three (3) Business Days
before the date of the proposed Borrowing in the case of a Eurodollar Borrowing,
or (b) one (1) Business Day before the date of the proposed Borrowing in the
case of an ABR Borrowing.  Each such telephonic Revolving Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Revolving Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Revolving Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

 

17

--------------------------------------------------------------------------------


 

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”; AND

 

(V)           THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.05.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Revolving Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04.  Competitive Bid Procedure.  (a)   Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments.  To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., New York City time, four (4)
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one (1)
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) two (2) Competitive Bid Requests
on the same day, but a Competitive Bid Request shall not be made within five (5)
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected.  Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE A EURODOLLAR BORROWING OR A FIXED
RATE BORROWING;

 

(IV)          THE INTEREST PERIOD TO BE APPLICABLE TO SUCH BORROWING, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

 

(V)           THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.05;
AND

 

18

--------------------------------------------------------------------------------


 

(VI)          THE MATURITY DATE OF SUCH BORROWING, WHICH SHALL NOT BE LESS THAN
SEVEN (7) OR MORE THAN 364 DAYS FROM THE DATE OF SUCH BORROWING AND SHALL NOT BE
LATER THAN THE REVOLVING CREDIT TERMINATION DATE.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 


(B)  EACH LENDER MAY (BUT SHALL NOT HAVE ANY OBLIGATION TO) MAKE ONE (1) OR MORE
COMPETITIVE BIDS TO THE BORROWER IN RESPONSE TO A COMPETITIVE BID REQUEST.  EACH
COMPETITIVE BID BY A LENDER MUST BE SUBSTANTIALLY IN THE FORM OF EXHIBIT D AND
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT BY TELECOPY, IN THE CASE OF A
EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN 9:30 A.M., NEW YORK CITY TIME,
THREE (3) BUSINESS DAYS BEFORE THE PROPOSED DATE OF SUCH COMPETITIVE BORROWING,
AND IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN 9:30 A.M., NEW YORK
CITY TIME, ON THE PROPOSED DATE OF SUCH COMPETITIVE BORROWING.  COMPETITIVE BIDS
THAT DO NOT CONFORM SUBSTANTIALLY TO THE FORM OF EXHIBIT D MAY BE REJECTED BY
THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
APPLICABLE LENDER AS PROMPTLY AS PRACTICABLE.  EACH COMPETITIVE BID SHALL
SPECIFY (I) THE PRINCIPAL AMOUNT (WHICH SHALL BE A MINIMUM OF $5,000,000 AND AN
INTEGRAL MULTIPLE OF $1,000,000 AND WHICH MAY EQUAL THE ENTIRE PRINCIPAL AMOUNT
OF THE COMPETITIVE BORROWING REQUESTED BY THE BORROWER) OF THE COMPETITIVE LOAN
OR LOANS THAT THE LENDER IS WILLING TO MAKE, (II) THE COMPETITIVE BID RATE OR
RATES AT WHICH THE LENDER IS PREPARED TO MAKE SUCH LOAN OR LOANS (EXPRESSED AS A
PERCENTAGE RATE PER ANNUM IN THE FORM OF A DECIMAL TO NO MORE THAN FOUR DECIMAL
PLACES), AND (III) THE INTEREST PERIOD APPLICABLE TO EACH SUCH LOAN AND THE LAST
DAY THEREOF.


 


(C)  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER BY TELECOPY OF
THE COMPETITIVE BID RATE AND THE PRINCIPAL AMOUNT SPECIFIED IN EACH COMPETITIVE
BID AND THE IDENTITY OF THE LENDER THAT SHALL HAVE MADE SUCH COMPETITIVE BID.


 


(D)  SUBJECT ONLY TO THE PROVISIONS OF THIS PARAGRAPH, THE BORROWER MAY ACCEPT
OR REJECT ANY COMPETITIVE BID.  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT BY TELEPHONE, CONFIRMED BY TELECOPY IN A FORM APPROVED BY THE
ADMINISTRATIVE AGENT, WHETHER AND TO WHAT EXTENT IT HAS DECIDED TO ACCEPT OR
REJECT EACH COMPETITIVE BID, IN THE CASE OF A EURODOLLAR COMPETITIVE BORROWING,
NOT LATER THAN 10:30 A.M., NEW YORK CITY TIME, THREE (3) BUSINESS DAYS BEFORE
THE DATE OF THE PROPOSED COMPETITIVE BORROWING, AND IN THE CASE OF A FIXED RATE
BORROWING, NOT LATER THAN 10:30 A.M., NEW YORK CITY TIME, ON THE PROPOSED DATE
OF THE COMPETITIVE BORROWING; PROVIDED THAT (I) THE FAILURE OF THE BORROWER TO
GIVE SUCH NOTICE SHALL BE DEEMED TO BE A REJECTION OF EACH COMPETITIVE BID, (II)
THE BORROWER SHALL NOT ACCEPT A COMPETITIVE BID MADE AT A PARTICULAR COMPETITIVE
BID RATE IF THE BORROWER REJECTS A COMPETITIVE BID MADE AT A LOWER COMPETITIVE
BID RATE, (III) THE AGGREGATE AMOUNT OF THE COMPETITIVE BIDS ACCEPTED BY THE
BORROWER SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE REQUESTED COMPETITIVE
BORROWING SPECIFIED IN THE RELATED COMPETITIVE BID REQUEST, (IV) TO THE EXTENT
NECESSARY TO COMPLY WITH CLAUSE (III) ABOVE, THE BORROWER MAY ACCEPT COMPETITIVE
BIDS AT THE SAME COMPETITIVE BID RATE IN PART, WHICH ACCEPTANCE, IN THE CASE OF
MULTIPLE COMPETITIVE BIDS AT SUCH COMPETITIVE BID RATE, SHALL BE MADE PRO RATA
IN ACCORDANCE WITH THE AMOUNT OF EACH SUCH COMPETITIVE BID, AND (V) EXCEPT
PURSUANT TO CLAUSE (IV) ABOVE, NO COMPETITIVE BID SHALL BE ACCEPTED FOR A
COMPETITIVE LOAN UNLESS SUCH COMPETITIVE LOAN IS IN A MINIMUM PRINCIPAL

 

19

--------------------------------------------------------------------------------


 


AMOUNT OF $5,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000; PROVIDED FURTHER
THAT IF A COMPETITIVE LOAN MUST BE IN AN AMOUNT LESS THAN $5,000,000 BECAUSE OF
THE PROVISIONS OF CLAUSE (IV) ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM
OF $1,000,000 OR ANY INTEGRAL MULTIPLE THEREOF, AND IN CALCULATING THE PRO RATA
ALLOCATION OF ACCEPTANCES OF PORTIONS OF MULTIPLE COMPETITIVE BIDS AT A
PARTICULAR COMPETITIVE BID RATE PURSUANT TO CLAUSE (IV) THE AMOUNTS SHALL BE
ROUNDED TO INTEGRAL MULTIPLES OF $1,000,000 IN A MANNER DETERMINED BY THE
BORROWER.  A NOTICE GIVEN BY THE BORROWER PURSUANT TO THIS PARAGRAPH SHALL BE
IRREVOCABLE.


 


(E)  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BIDDING LENDER BY
TELECOPY WHETHER OR NOT ITS COMPETITIVE BID HAS BEEN ACCEPTED (AND, IF SO, THE
AMOUNT AND COMPETITIVE BID RATE SO ACCEPTED), AND EACH SUCCESSFUL BIDDER WILL
THEREUPON BECOME BOUND, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO MAKE THE
COMPETITIVE LOAN IN RESPECT OF WHICH ITS COMPETITIVE BID HAS BEEN ACCEPTED.


 


(F)  IF THE ADMINISTRATIVE AGENT SHALL ELECT TO SUBMIT A COMPETITIVE BID IN ITS
CAPACITY AS A LENDER, IT SHALL SUBMIT SUCH COMPETITIVE BID DIRECTLY TO THE
BORROWER AT LEAST ONE QUARTER OF AN HOUR EARLIER THAN THE TIME BY WHICH THE
OTHER LENDERS ARE REQUIRED TO SUBMIT THEIR COMPETITIVE BIDS TO THE
ADMINISTRATIVE AGENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


 

SECTION 2.05.  Funding of Borrowings.  (a)   Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Revolving Borrowing
Request or Competitive Bid Request.

 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE, OR (II) IN THE CASE OF
THE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS
SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.

 

20

--------------------------------------------------------------------------------


 

SECTION 2.06.  Interest Elections.  (a)   Each Revolving Borrowing initially
shall be of the Type specified in the applicable Revolving Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Revolving Borrowing Request.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Competitive Borrowings, which may not be converted or
continued.

 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A REVOLVING
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE
MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE
BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.

 

21

--------------------------------------------------------------------------------


 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR REVOLVING BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONTINUED AS
A EURODOLLAR REVOLVING BORROWING WITH AN INTEREST PERIOD OF ONE MONTH. 
NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, (I) IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE
REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT
IS CONTINUING (A) NO OUTSTANDING REVOLVING BORROWING MAY BE CONVERTED TO OR
CONTINUED AS A EURODOLLAR BORROWING AND (B) UNLESS REPAID, EACH EURODOLLAR
REVOLVING BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, AND (II) NO REVOLVING LOAN MAY BE CONVERTED
INTO OR CONTINUED AS A EURODOLLAR BORROWING AFTER THE DATE THAT IS ONE MONTH OR
30 DAYS, RESPECTIVELY, PRIOR TO THE REVOLVING CREDIT TERMINATION DATE, AS THE
CASE MAY BE.


 

SECTION 2.07.  Termination and Reduction of Commitments.  (a)   Unless
previously terminated, the Commitments shall terminate on the Revolving Credit
Termination Date.

 


(B)  THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $10,000,000,
AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 2.09, THE SUM OF THE REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS WOULD EXCEED THE TOTAL
COMMITMENTS.


 


(C)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.  (a)   The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of each Revolving Loan on the
Revolving Credit Termination Date (or such earlier date on which the Revolving
Loans become due and payable pursuant to Article VII), and (ii) the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan (or such earlier date on which the Competitive Loans
become due and payable pursuant to Article VII).

 

22

--------------------------------------------------------------------------------


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER, AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH
PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 

SECTION 2.09.  Prepayment of Loans.  (a)   The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

 


(B)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED
BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR REVOLVING BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
THREE (3) BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, OR (II) IN THE CASE OF
PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL
AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A
NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.07, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.07.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY REVOLVING
BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02. 
EACH PREPAYMENT OF A

 

23

--------------------------------------------------------------------------------


 


REVOLVING BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.11.


 

SECTION 2.10.  Fees.  (a)   The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused), during the period from and including the Closing Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any outstanding Loans after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s outstanding Loans from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
outstanding Loans.  Accrued facility fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH LENDER A UTILIZATION FEE EQUAL TO (I) 0.125% PER ANNUM FOR EACH DAY ON
WHICH THE COMMITMENT UTILIZATION PERCENTAGE EXCEEDS 50%, WHICH FEE SHALL ACCRUE
ON THE DAILY AMOUNT OF SUCH LENDER’S OUTSTANDING LOANS FOR EACH EXCESS
UTILIZATION DAY DURING THE PERIOD FROM AND INCLUDING THE DAY ON WHICH THE
COMMITMENT UTILIZATION PERCENTAGE EXCEEDS 50% TO BUT EXCLUDING THE DAY ON WHICH
THE COMMITMENT UTILIZATION PERCENTAGE NO LONGER EXCEEDS 50%.  ACCRUED
UTILIZATION FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE COMMITMENTS
TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF;
PROVIDED THAT ANY UTILIZATION FEES ACCRUING AFTER THE DATE ON WHICH THE
COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ALL UTILIZATION FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IN THE CASE OF
FACILITY FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 

SECTION 2.11.  Interest.  (a)   The Loans comprising each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT A
RATE PER ANNUM EQUAL TO (I) IN THE CASE OF A EURODOLLAR LOAN, THE ADJUSTED LIBO
RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE
RATE, OR (II) IN THE CASE OF A EURODOLLAR COMPETITIVE LOAN, THE LIBO RATE FOR
THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS (OR MINUS, AS APPLICABLE)
THE MARGIN APPLICABLE TO SUCH LOAN.

 

24

--------------------------------------------------------------------------------


 


(C)  EACH FIXED RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
FIXED RATE APPLICABLE TO SUCH LOAN.


 


(D)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED ABOVE, OR (II) IN THE CASE OF
ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED ABOVE.


 


(E)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (D) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT, (III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR
LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST
ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION, AND (IV)
ALL ACCRUED INTEREST SHALL BE PAYABLE UPON TERMINATION OF THE COMMITMENTS.


 


(F)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED
LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 


(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD; OR


 


(B)   THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS (OR, IN THE
CASE OF A EURODOLLAR COMPETITIVE LOAN, THE LENDER THAT IS REQUIRED TO MAKE SUCH
LOAN) THAT THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
(OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing

 

25

--------------------------------------------------------------------------------


 

to, or continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall
be ineffective, (ii) if any Revolving Borrowing Request requests a Eurodollar
Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing, and (iii)
any request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby, and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

SECTION 2.13.  Increased Costs.  (a)   If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE); OR

 

(II)           IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS OR FIXED RATE LOANS MADE
BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 


(B)  IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE HEREUNDER, TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED
IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER
RECEIPT THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION PURSUANT
TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN SIX (6) MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR

 

26

--------------------------------------------------------------------------------


 


REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE SIX-MONTH PERIOD REFERRED TO ABOVE SHALL
BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


(E)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, A LENDER SHALL
NOT BE ENTITLED TO COMPENSATION PURSUANT TO THIS SECTION IN RESPECT OF ANY
COMPETITIVE LOAN IF THE CHANGE IN LAW THAT WOULD OTHERWISE ENTITLE IT TO SUCH
COMPENSATION SHALL HAVE BEEN PUBLICLY ANNOUNCED PRIOR TO SUBMISSION OF THE
COMPETITIVE BID PURSUANT TO WHICH SUCH LOAN WAS MADE.


 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.09(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate (in the case of a Eurodollar Loan) for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.15.  Taxes.  (a)   Any and all payments by or an account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
and (iii) the Borrower shall

 

27

--------------------------------------------------------------------------------


 

pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
 The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent, c/o The Loan and Agency Services
Group at the address set forth in Section 9.01, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

28

--------------------------------------------------------------------------------


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND FEES
THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TO PAY INTEREST AND
FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TO PAY PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH
PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY
SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY
IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE REVOLVING LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE
SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS EFFECTIVE RATE.


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.05(B) OR 2.16(D), THEN THE ADMINISTRATIVE AGENT MAY, IN
ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

SECTION 2.17.  Mitigation Obligations; Replacement of Lenders.  (a)   If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any

 

29

--------------------------------------------------------------------------------


 

additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.13, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWER
MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(OTHER THAN ANY OUTSTANDING COMPETITIVE LOANS HELD BY IT) TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS (OTHER THAN COMPETITIVE
LOANS), ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS),
AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.13 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT
AND DELEGATION CEASE TO APPLY.


 

SECTION 2.18.  New Lenders; Commitment Increases.  (a)   With the consent of the
Borrower and the Administrative Agent (which, in the case of the Administrative
Agent, shall not be unreasonably withheld), (i) one or more additional banks or
other financial institutions may become a party to this Agreement by executing a
supplement hereto, in form and substance satisfactory to such bank or other
financial institution, the Borrower and the Administrative Agent, whereupon such
bank or other financial institution (a “New Lender”) shall become a Lender for
all purposes hereof and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and Schedule
2.01 hereto shall be deemed to be amended to add the name, address and
Commitment of such New Lender, and (ii) any Lender may increase the amount of
its Commitment by executing a supplement hereto, in form and substance
satisfactory to such Lender, the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
Schedule 2.01 hereto shall be deemed to be amended to reflect such increase in
the Commitment of such Lender.  In no event may the aggregate Commitments be
increased above $300,000,000 pursuant to any supplement described in this
Section 2.18(a).

 

30

--------------------------------------------------------------------------------


 


(B)  IF ON THE DATE UPON WHICH A BANK OR OTHER FINANCIAL INSTITUTION BECOMES A
NEW LENDER OR UPON WHICH A LENDER’S COMMITMENT IS CHANGED PURSUANT TO SECTION
2.18(A), ANY REVOLVING LOANS ARE THEN OUTSTANDING, THE BORROWER SHALL BORROW
REVOLVING LOANS FROM SUCH LENDER IN SUCH AMOUNT AND WITH SUCH INTEREST PERIOD
SUCH THAT, AFTER GIVING EFFECT THERETO, THE QUOTIENT OF (X) THE REVOLVING LOAN
OF SUCH LENDER OF EACH TYPE AND, IN THE CASE OF EURODOLLAR LOANS, WITH EACH
INTEREST PERIOD AND (Y) SUCH LENDER’S COMMITMENT IS EQUAL TO THE CORRESPONDING
COMPARABLE QUOTIENT OF EACH OTHER LENDER.  ANY EURODOLLAR BORROWING BORROWED
PURSUANT TO THE PRECEDING SENTENCE SHALL BEAR INTEREST AT A RATE EQUAL TO THE
RESPECTIVE INTEREST RATES THEN APPLICABLE TO THE EURODOLLAR REVOLVING LOANS OF
THE OTHER LENDERS OR SUCH OTHER RATE AS MAY BE AGREED UPON BY THE BORROWER AND
SUCH LENDER.


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

SECTION 3.04.  Financial Condition; No Material Adverse Effect.  (a)   The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal years ended 2003 and

 

31

--------------------------------------------------------------------------------


 

2004, reported on by KPMG LLP, independent registered public accounting firm,
and (ii) as of and for the fiscal quarters and the portion of the fiscal year
ended March 31, 2005 and June 30, 2005, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.  The
Borrower and its Subsidiaries do not have any Guarantees, contingent
liabilities, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, in each case, that
are required by GAAP to be reflected or disclosed in such financial statements,
that are not reflected or disclosed in the most recent financial statements
referred to in this paragraph, except as disclosed on Schedule 3.04.

 


(B)  SINCE DECEMBER 31, 2004, THERE HAS BEEN NO EVENT, DEVELOPMENT OR
CIRCUMSTANCE THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS).


 

SECTION 3.05.  Properties.  (a)   Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, and none of such property is subject to any
Lien except as permitted by Section 6.03.

 


(B)  EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

SECTION 3.06.  Litigation and Environmental Matters.  (a)   There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters), or (ii) that involve this Agreement or the Transactions.

 


(B)  EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY OTHER
MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III)
HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY, OR
(IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


 


(C)  SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN,
OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.

 

32

--------------------------------------------------------------------------------


 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments (including any material investment advisory or
management agreements) binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08.  Investment and Holding Company Status.  (a)   Neither the
Borrower nor any of its Subsidiaries is (i) an “investment company”, or a
company “controlled” by an “investment company”, each as defined in, or subject
to regulation under, the Investment Company Act of 1940, or (ii) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.  Except for net capital and other requirements
imposed on registered broker-dealers, neither the Borrower nor any of its
Subsidiaries is subject to any regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness.

 


(B)  THE BORROWER AND EACH SUBSIDIARY OF THE BORROWER WHICH IS ENGAGED IN
INVESTMENT ADVISORY OR INVESTMENT MANAGEMENT ACTIVITIES IS, AND AT ALL TIMES
WILL BE, DULY REGISTERED AS AN INVESTMENT ADVISER AS AND TO THE EXTENT REQUIRED
UNDER THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED; AND EACH SUBSIDIARY OF
THE BORROWER WHICH IS ENGAGED IN BROKER-DEALER BUSINESS IS, AND AT ALL TIMES
WILL BE, DULY REGISTERED AS A BROKER-DEALER AS AND TO THE EXTENT REQUIRED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND, AS AND TO THE EXTENT
REQUIRED, IS, AND AT ALL TIMES WILL BE, A MEMBER IN GOOD STANDING OF THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.


 

SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves, or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

33

--------------------------------------------------------------------------------


 

SECTION 3.11.  Disclosure.  The Borrower has disclosed or made available to the
Lenders all agreements and instruments to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the execution and delivery of this Agreement or
furnished to the Lenders pursuant hereto (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information and forward-looking statements,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12.  No Default.  Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

SECTION 3.13.  Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
3.13 sets forth the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by the Borrower, and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options or restricted stock granted to employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary.

 

SECTION 3.14.  Federal Regulations.  No part of the proceeds of any Loans will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect in any manner that violates the provisions of the
Regulations of the Board or for any other purpose that violates the provisions
of the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.  No more than 25% of the consolidated assets of the Borrower and
its Subsidiaries (excluding treasury shares) consist of “margin stock” under
Regulation U as now and from time to time hereafter in effect.

 

SECTION 3.15.  No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation of the Borrower could reasonably be expected to have a Material
Adverse Effect.

 

34

--------------------------------------------------------------------------------


 


ARTICLE IV

CONDITIONS

 

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions precedent is satisfied (or waived in accordance with
Section 9.02):

 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH
PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY, OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF THE GENERAL COUNSEL OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B, AND COVERING SUCH OTHER MATTERS RELATING TO THE BORROWER, THIS
AGREEMENT OR THE TRANSACTIONS AS THE REQUIRED LENDERS SHALL REASONABLY REQUEST. 
THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION.


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02 WITHOUT GIVING EFFECT TO THE
PARENTHETICAL SET FORTH IN PARAGRAPH (A) OF SECTION 4.02.


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT SIMULTANEOUSLY WITH THE MAKING OF THE INITIAL LOANS ON THE CLOSING DATE,
THE BORROWER WILL HAVE REPAID IN FULL ALL AMOUNTS OUTSTANDING UNDER THE EXISTING
CREDIT AGREEMENT AND THE COMMITMENTS OF THE LENDERS UNDER THE EXISTING CREDIT
AGREEMENT WILL HAVE BEEN TERMINATED, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE PROMISSORY NOTES ISSUED UNDER THE EXISTING CREDIT AGREEMENT MARKED
“CANCELLED”.


 


(F)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES
REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


 


(G)  ALL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY IN CONNECTION WITH THE
CONTINUING OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT,
AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING
TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY THAT

 

35

--------------------------------------------------------------------------------


 


WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE CONDITIONS ON THE FINANCING
CONTEMPLATED HEREBY.


 


(H)  THE LENDERS SHALL HAVE RECEIVED (A) AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE BORROWER FOR THE 2003 AND 2004 FISCAL YEARS, AND (B) UNAUDITED
INTERIM CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER FOR EACH QUARTERLY
PERIOD ENDED SUBSEQUENT TO THE DATE OF THE LATEST APPLICABLE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO CLAUSE (A) OF THIS PARAGRAPH AS TO WHICH SUCH
FINANCIAL STATEMENTS ARE AVAILABLE, AND SUCH FINANCIAL STATEMENTS SHALL NOT, IN
THE REASONABLE JUDGMENT OF THE LENDERS, REFLECT ANY MATERIAL ADVERSE CHANGE IN
THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER, AS REFLECTED IN THE
FINANCIAL STATEMENTS OR PROJECTIONS CONTAINED IN THE CONFIDENTIAL INFORMATION
MEMORANDUM.


 


THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF THE
EFFECTIVE DATE, AND SUCH NOTICE SHALL BE CONCLUSIVE AND BINDING. 
NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS
HEREUNDER SHALL NOT BECOME EFFECTIVE UNLESS EACH OF THE FOREGOING CONDITIONS IS
SATISFIED (OR WAIVED PURSUANT TO SECTION 9.02) AT OR PRIOR TO 5:00 P.M., NEW
YORK CITY TIME, ON OCTOBER 7, 2005 (AND, IN THE EVENT SUCH CONDITIONS ARE NOT SO
SATISFIED OR WAIVED, THE COMMITMENTS SHALL TERMINATE AT SUCH TIME).


 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including, without limitation, its initial
Loan) is subject to the satisfaction of the following conditions:

 

(A)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN THIS
AGREEMENT (WITH THE EXCEPTION OF THE REPRESENTATION AND WARRANTY CONTAINED IN
SECTION 3.04(B)) SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING.

 

(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING, NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

Each Borrowing and the increase of the aggregate Commitments pursuant to Section
2.18 shall be deemed to constitute a representation and warranty by the Borrower
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section (with references to “such Borrowing” being deemed to be references
to any such increase, as appropriate), provided that such increase of the
aggregate Commitments shall also be deemed to constitute a representation and
warranty by the Borrower that the matters specified in Section 3.04(b) are true
and correct on and as of the date thereof.

 


ARTICLE V

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

36

--------------------------------------------------------------------------------


 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(A)  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, THE
ANNUAL REPORT OF THE BORROWER ON FORM 10-K FILED BY THE BORROWER WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION;

 

(B)  WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE BORROWER, THE QUARTERLY REPORT OF THE BORROWER ON FORM
10- Q FILED BY THE BORROWER WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION;

 

(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER (I) CERTIFYING
AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING
THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING
COMPLIANCE WITH SECTION 6.01, AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN
THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED,
SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING
SUCH CERTIFICATE;

 

(D)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL ANNUAL
REPORTS ON FORM 10-K, ALL QUARTERLY REPORTS ON FORM 10-Q, ALL REPORTS ON FORM
8-K (EXCEPT FOR SUCH REPORTS REQUIRED TO BE FILED PURSUANT TO ITEM 2.02 OF FORM
8-K) AND ALL PROXY STATEMENTS, FILED BY THE BORROWER OR ANY SUBSIDIARY WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE
CASE MAY BE;

 

(E)  AFTER THE END OF EACH CALENDAR MONTH, (I) A SCHEDULE OF THE NET ASSET VALUE
OF THE INVESTMENT COMPANIES AND ACCOUNTS MANAGED BY THE BORROWER AND ITS
SUBSIDIARIES ON THE LAST DAY OF SUCH CALENDAR MONTH AND CERTAIN OTHER
INFORMATION, SUBSTANTIALLY IN THE FORM OF EXHIBIT C-1, AND (II) A SCHEDULE
SHOWING THE CALCULATION OF THE AGGREGATE REVENUE BASE AS OF THE END OF SUCH
CALENDAR MONTH, AND AN ANALYSIS OF CHANGES FROM THE PRECEDING CALENDAR MONTH,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C-2, OR IN SUCH OTHER FORM AS MAY BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(F)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 

Information required to be delivered pursuant to paragraphs (a), (b) and (c)
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent, or the Administrative Agent gives
notice to the Lenders, as the case may

 

37

--------------------------------------------------------------------------------


 

be, that such information has been posted on the Borrower’s website at the
address listed in such notice and accessible by the Lenders without charge, or
on the IntraLinks website (with customary e-mail notification of any such
posting to the IntraLinks website); provided that the Borrower shall deliver
paper copies of the reports and financial statements referred to in paragraphs
(a), (b) and (c) of this Section 5.01 to the Administrative Agent or any Lender
who requests the Borrower to deliver such paper copies until written notice to
cease delivering paper copies is given by the Administrative Agent or such
Lender.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(A)  THE OCCURRENCE OF ANY DEFAULT;

 

(B)  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE BORROWER OR
ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$5,000,000;

 

(D)  ANY SUSPENSION OR TERMINATION OF THE REGISTRATION OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES AS AN INVESTMENT ADVISER UNDER THE INVESTMENT ADVISERS ACT OF
1940, AS AMENDED, OR ANY CANCELLATION OR EXPIRATION WITHOUT RENEWAL OF ANY
MATERIAL INVESTMENT ADVISORY AGREEMENT OR SIMILAR CONTRACT TO WHICH THE BORROWER
OR ANY OF ITS SUBSIDIARIES IS A PARTY; AND

 

(E)  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  The Borrower may, by delivering
to the Administrative Agent written notice specifically referring to this
Section 5.02, notify the Lenders that the Borrower wishes to amend any Schedule
to this Agreement to include information about events, occurrences, or
transactions arising after the Closing Date that would render untrue any
representation or warranty by the Borrower under or pursuant to this Agreement. 
Such amendment will be deemed effective as of the date that such notice is
delivered to the Administrative Agent upon the Administrative Agent giving
notice to the Borrower and the Lenders within 10 Business Days from the receipt
thereof that the Required Lenders have consented thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall

 

38

--------------------------------------------------------------------------------


 

not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.04, and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property and maintain all
registrations and memberships with any Governmental Authority, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used to
finance the payment by the Borrower of outstanding Indebtedness under the
Existing Credit Agreement, to pay related fees and expenses and for general
corporate purposes, including but not limited (a) to repurchase shares of the
Borrower’s Class A Common Stock, and (b) to consummate Permitted Acquisitions. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.

 

39

--------------------------------------------------------------------------------


 

SECTION 5.09.  Environmental Laws.  The Borrower will, and will cause each of
its Subsidiaries to, (a) comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except in each case to the extent that
non-compliance therewith could not reasonably be expected to result in a
Material Adverse Effect.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Financial Condition Covenants.

 


(A)  CONSOLIDATED LEVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE
CONSOLIDATED LEVERAGE RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS OF THE BORROWER ENDING WITH ANY FISCAL QUARTER TO EQUAL OR
EXCEED THE RATIO OF 3.0 TO 1.0.


 


(B)  CONSOLIDATED INTEREST COVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE
CONSOLIDATED INTEREST COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS OF THE BORROWER ENDING WITH ANY FISCAL QUARTER TO BE LESS THAN OR EQUAL
TO THE RATIO OF 4.0 TO 1.0.


 

SECTION 6.02.  Indebtedness.  The Borrower will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

 

(A)  INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02,
BUT NOT ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY SUCH INDEBTEDNESS AND
WITHOUT INCREASING, OR SHORTENING THE MATURITY OF, THE PRINCIPAL AMOUNT THEREOF;

 

(B)  INDEBTEDNESS OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;

 

(C)  INDEBTEDNESS OF ANY SUBSIDIARY INCURRED TO FINANCE THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL
LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE
ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO
THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH
INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;
PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER
SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, AND
(II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE
(D) SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING;

 

40

--------------------------------------------------------------------------------


 

(D)  INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF;
PROVIDED THAT SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
PERSON BECOMING A SUBSIDIARY;

 

(E)  INDEBTEDNESS OF ANY SUBSIDIARY AS AN ACCOUNT PARTY IN RESPECT OF TRADE
LETTERS OF CREDIT; AND

 

(F)  OTHER UNSECURED INDEBTEDNESS (INCLUDING UNSECURED GUARANTEES OF
INDEBTEDNESS OF THE BORROWER) IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$25,000,000 AT ANY TIME OUTSTANDING.

 

SECTION 6.03.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(A)  PERMITTED ENCUMBRANCES;

 

(B)  ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY
EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.03; PROVIDED THAT
(I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE BORROWER OR
ANY SUBSIDIARY, AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE HEREOF;

 

(C)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, AND (III) SUCH LIEN SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION
OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE; AND

 

(D)  LIENS ON PROPERTY, PLANT AND EQUIPMENT ACQUIRED, CONSTRUCTED OR IMPROVED BY
THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (D) OF SECTION 6.02, (II) SUCH SECURITY
INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN
90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 70% OF THE
COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH PROPERTY, PLANT AND EQUIPMENT,
AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS
OF THE BORROWER OR ANY SUBSIDIARY.

 

SECTION 6.04.  Fundamental Changes.  (a)   The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving

 

41

--------------------------------------------------------------------------------


 

effect thereto no Default shall have occurred and be continuing (i) any other
Person, including a Subsidiary, may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Subsidiary, (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, and (v) the Borrower may merge into
or consolidate with another Person in a transaction in which such other Person
is the surviving entity if such other Person is organized and validly existing
under the laws of the United States or any State thereof and by operation of law
or otherwise assumes all obligations of the Borrower hereunder and such
assumption is evidenced by an opinion of counsel to such other Person
satisfactory in form and substance to the Administrative Agent; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.05.

 


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS
AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


 

SECTION 6.05.  Investments, Loans, Advances, Guarantees and Acquisitions;
Hedging Agreements.  (a)   The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(I)            PERMITTED INVESTMENTS;

 

(II)           INVESTMENTS BY THE BORROWER EXISTING ON THE DATE HEREOF IN THE
CAPITAL STOCK OF ITS SUBSIDIARIES;

 

(III)          LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY AND MADE
BY ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;

 

(IV)          GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.02;

 

(V)           PERMITTED ACQUISITIONS; AND

 

(VI)          OTHER INVESTMENTS, LOANS, ADVANCES, GUARANTEES OR ACQUISITIONS IN
AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $25,000,000 AT ANY TIME OUTSTANDING.

 


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENTER INTO ANY HEDGING AGREEMENT, OTHER THAN HEDGING AGREEMENTS ENTERED INTO IN
THE ORDINARY COURSE

 

42

--------------------------------------------------------------------------------


 


OF BUSINESS TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY
IS EXPOSED IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES.


 

SECTION 6.06.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower or any of its
Subsidiaries may declare and pay dividends (whether in cash, securities or other
property) with respect to its capital stock provided that, in the case of any
such declaration or payment by the Borrower, no Default or Event of Default has
occurred or is continuing or would result therefrom, (b) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (c) the Borrower may, in addition to the foregoing, repurchase
shares of the Borrower’s Class A Common Stock and options therefor granted by
the Borrower pursuant to its employee stock option plans.

 

SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, and (c) any Restricted Payment permitted by
Section 6.06.

 

SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

 

SECTION 6.09.  Capital Expenditures.  The Borrower will not, and will not permit
any of its Subsidiaries to, make or commit to make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business not exceeding $40,000,000 in the aggregate from the date
hereof.

 

43

--------------------------------------------------------------------------------


 

SECTION 6.10.  Sales and Leasebacks.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of real or personal property
that has been or is to be sold or transferred by the Borrower or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except
Sale/Leaseback Transactions entered into with respect to the real property
listed on Schedule 6.10.

 

SECTION 6.11.  Changes in Fiscal Periods.  The Borrower will not permit the
fiscal year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

SECTION 6.12.  Negative Pledge Clauses.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under this Agreement other than (a) this Agreement,
and (b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

 

SECTION 6.13.  Optional Payments and Modifications of Certain Debt Instruments. 
The Borrower will not permit any of its Subsidiaries to make or offer to make
any optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease any Indebtedness, or amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms relating to the payment or
prepayment of principal of or interest on, any such Indebtedness (other than any
such amendment, modification, waiver or other change that would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon).

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B)  THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5) DAYS;

 

44

--------------------------------------------------------------------------------


 

(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF, OR IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF, SHALL PROVE TO HAVE BEEN
MATERIALLY INCORRECT WHEN MADE OR DEEMED MADE;

 

(D)  THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO THE BORROWER’S
EXISTENCE) OR 5.08 OR IN ARTICLE VI;

 

(E)  THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A),
(B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT (GIVEN AT
THE REQUEST OF ANY LENDER) TO THE BORROWER;

 

(F)  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;

 

(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;

 

(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART
OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;

 

(I)  THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART

 

45

--------------------------------------------------------------------------------


 

OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A
PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;

 

(J)  THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN WRITING OR
FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $5,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY OR
ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR
ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON
ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;

 

(L)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR

 

(M)  A CHANGE IN CONTROL SHALL OCCUR;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and/or
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

The Administrative Agent

 

Except as provided below, each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

46

--------------------------------------------------------------------------------


 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made by any other Person in or in connection with this Agreement, (ii) the
contents of any certificate, report or other document delivered by any other
Person hereunder or in connection herewith, (iii) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (iv) the validity, enforceability, effectiveness (other than its own due
execution) or genuineness of this Agreement or any other agreement, instrument
or document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers through Related Parties of the Administrative Agent.  The
exculpatory provisions of the preceding paragraphs shall apply to the Related
Parties of the Administrative Agent, and shall apply to their activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

47

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(A)  IF TO THE BORROWER, TO IT AT 6300 LAMAR AVENUE, OVERLAND PARK, KANSAS
66202, ATTENTION OF DANIEL P. CONNEALY (TELECOPY NO. (913) 236-1930, WITH A COPY
TO WENDY J. HILLS (TELECOPY NO. (913) 236-2379);

 

(B)  IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, C/O AGENT BANK
SERVICES GROUP, 1111 FANNIN - 10TH FLOOR, HOUSTON, TX 77002, ATTENTION OF OMAR
MUSULE (TELECOPY NO. (713) 750-2223), WITH A COPY TO JPMORGAN CHASE BANK, 270
PARK AVENUE, NEW YORK, NEW YORK 10017, ATTENTION OF JEANNE HORN (TELECOPY
NO. (212) 270-9090); AND

 

48

--------------------------------------------------------------------------------


 

(C)  IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02.  Waivers; Amendments.  (a)   No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE
SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN, OR ANY INTEREST
THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) CHANGE SECTION 2.16(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) INCREASE THE AGGREGATE COMMITMENTS ABOVE $300,000,000, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, OR (VI) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE ADMINISTRATIVE AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.


 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)   The Borrower shall pay
(i) all reasonable, documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates in amounts previously agreed to in
writing and the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any

 

49

--------------------------------------------------------------------------------


 

amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), and
(ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made, including in
connection with any workout, restructuring or negotiations in respect thereof.

 


(B)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN FIVE
(5) DAYS AFTER WRITTEN DEMAND THEREFOR.


 

SECTION 9.04.  Successors and Assigns.  (a)   The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any

 

50

--------------------------------------------------------------------------------


 

of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 


(B)  ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT IN
THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER, EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT MUST GIVE THEIR PRIOR WRITTEN CONSENT TO
SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), (II) EXCEPT
IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN
ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT,
AND THE LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A
LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 OR, UNLESS EACH
OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, (III) EACH
PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL
THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT
TO THE LOAN OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (III) SHALL NOT
APPLY TO RIGHTS IN RESPECT OF OUTSTANDING COMPETITIVE LOANS, (IV) THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, AND (V) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; PROVIDED FURTHER THAT ANY
CONSENT OF THE BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE
REQUIRED IF AN EVENT OF DEFAULT UNDER CLAUSE (H) OR (I) OF ARTICLE VII HAS
OCCURRED AND IS CONTINUING.  UPON ACCEPTANCE AND RECORDING PURSUANT TO PARAGRAPH
(D) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.13, 2.14, 2.15 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL
BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (E) OF
THIS SECTION.


 


(C)  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE

 

51

--------------------------------------------------------------------------------


 


REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.


 


(D)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


 


(E)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (F) OF THIS SECTION, THE BORROWER AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.13, 2.14 AND
2.15 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


 


(F)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.13 OR 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.15 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.15(E) AS
THOUGH IT WERE A LENDER.


 


(G)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING WITHOUT LIMITATION (I) ANY SUCH PLEDGE OR ASSIGNMENT TO A
FEDERAL RESERVE BANK, AND (II) IN THE CASE OF ANY LENDER THAT IS A FUND, ANY
PLEDGE OR ASSIGNMENT OF ALL OR ANY PORTION OF SUCH LENDER’S RIGHTS UNDER THIS
AGREEMENT TO ANY HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH
LENDER AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES, OR TO ANY TRUSTEE FOR, OR
ANY OTHER REPRESENTATIVE OF SUCH HOLDERS AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER

 

52

--------------------------------------------------------------------------------


 


FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

53

--------------------------------------------------------------------------------


 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)   This Agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 


(B)  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

54

--------------------------------------------------------------------------------


 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section, (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower, or (iii) to the National Association of Insurance
Commissioners or any other similar organization or nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with rating issued with respect to such Lender.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender which is subject to Section 326 of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), hereby notifies the Borrower that, pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes

 

55

--------------------------------------------------------------------------------


 

the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

56

--------------------------------------------------------------------------------


 

Annex I-A

 

PRICING GRID

 

 

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

 

 

 

 

 

 

 

 

 

 

 

 

S&P Rating:

 

A- or better

 

BBB+

 

BBB

 

BBB-

 

Less than BBB-

 

 

 

 

 

 

 

 

 

 

 

 

 

Moody’s Rating:

 

A3 or better

 

Baa1

 

Baa2

 

Baa3

 

Less than Baa3

 

 

 

 

 

 

 

 

 

 

 

 

 

ABR Loans’ Applicable Margin

 

0

%

0

%

0

%

0

%

0

%

 

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans’ Applicable Margin

 

0.295

%

0.400

%

0.500

%

0.600

%

0.825

%

 

 

 

 

 

 

 

 

 

 

 

 

Facility Fee Rate

 

0.080

%

0.100

%

0.125

%

0.150

%

0.175

%

 

 

 

 

 

 

 

 

 

 

 

 

Utilization Fee Rate

 

0.125

%

0.125

%

0.125

%

0.125

%

0.125

%

 

 

 

 

 

 

 

 

 

 

 

 

First Drawn

 

0.375

%

0.500

%

0.625

%

0.750

%

1.000

%

 

 

 

 

 

 

 

 

 

 

 

 

Fully Drawn

 

0.500

%

0.625

%

0.750

%

0.875

%

1.125

%

 

For purposes of determining the Applicable Margins or the Facility Fee Rates,
(i) in the event of a “split rating” (i.e., if the Moody’s Rating applicable to
the Borrower at any time appears in the chart above in a different column from
that in which the S&P Rating then applicable to the Borrower appears), the
Applicable Margins and the Facility Fee Rates will be based on the column which
includes the higher rating (unless the higher rating is more than one rating
level higher than the lower rating, in which case the pricing shall be that
applicable to the rating level which is one rating level lower than the higher
rating level), (ii) if Moody’s or S&P shall not have in effect a rating (other
than because such rating agency shall no longer be in the business of rating
corporate debt obligations), then such rating agency will be deemed to have
established a rating one rating level lower than the rating of either Moody’s or
S&P, as the case may be, that remains in effect, and (iii) the Applicable
Margins and the Facility Fee Rates shall be subject to adjustment (upwards or
downwards, as appropriate), effective as of the date on which S&P or Moody’s
announces a rating change which results in a change in the Applicable Margins
and the Facility Fee Rates.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WADDELL & REED FINANCIAL, INC.,

 

By:

/s/ Daniel P. Connealy

 

 

 

Name:

Daniel P. Connealy

 

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

Address:

6300 Lamar Avenue

 

 

 

 

Overland Park, Kansas 66202

 

 

 

 

 

 

Taxpayer ID:

51-0261715

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,

individually and as Administrative Agent,

 

 

By:

/s/ Jeanne O’Connell Horn

 

 

 

Name:

Jeanne O’Connell Horn

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ George Kinne

 

 

 

Name:

George Kinne

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

UMB BANK, NA

 

 

By:

/s/ David A. Profitt

 

 

 

Name:

David A. Profitt

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

BANK MIDWEST, N.A.

 

 

By:

/s/ Paul P. Holewinski

 

 

 

Name:

Paul P. Holewinski

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

THE BANK OF NEW YORK

 

 

By:

/s/ Joanne Carey

 

 

 

Name:

Joanne Carey

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

SOCIETE GENERALE

 

 

By:

/s/ Edith L. Hornick

 

 

 

Name:

Edith L. Hornick

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

By:

/s/ Todd Meller

 

 

 

Name:

Todd Meller

 

 

 

Title:

Managing Director

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement, dated as of October 7, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Waddell & Reed Financial, Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

I.              THE ASSIGNOR HEREBY IRREVOCABLY SELLS AND ASSIGNS TO THE
ASSIGNEE WITHOUT RECOURSE TO THE ASSIGNOR, AND THE ASSIGNEE HEREBY IRREVOCABLY
PURCHASES AND ASSUMES FROM THE ASSIGNOR WITHOUT RECOURSE TO THE ASSIGNOR, AS OF
THE EFFECTIVE DATE (AS DEFINED BELOW), THE INTEREST DESCRIBED IN SCHEDULE 1
HERETO (THE “ASSIGNED INTEREST”) IN AND TO THE ASSIGNOR’S RIGHTS AND OBLIGATIONS
UNDER THE CREDIT AGREEMENT WITH RESPECT TO THOSE CREDIT FACILITIES CONTAINED IN
THE CREDIT AGREEMENT AS ARE SET FORTH ON SCHEDULE 1 HERETO (INDIVIDUALLY, AN
“ASSIGNED FACILITY”; COLLECTIVELY, THE “ASSIGNED FACILITIES”), IN A PRINCIPAL
AMOUNT FOR EACH ASSIGNED FACILITY AS SET FORTH ON SCHEDULE 1 HERETO.

 

II.             THE ASSIGNOR (A) MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES
NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THE CREDIT AGREEMENT OR WITH RESPECT TO THE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF THE CREDIT AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
THERETO, OTHER THAN THAT THE ASSIGNOR HAS NOT CREATED ANY ADVERSE CLAIM UPON THE
INTEREST BEING ASSIGNED BY IT HEREUNDER AND THAT SUCH INTEREST IS FREE AND CLEAR
OF ANY SUCH ADVERSE CLAIM; (B) MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES
NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE BORROWER, ANY
OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR OR THE PERFORMANCE OR OBSERVANCE BY THE
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR OF ANY OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE CREDIT AGREEMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT HERETO OR THERETO; AND (C) ATTACHES ANY PROMISSORY
NOTES HELD BY IT EVIDENCING THE ASSIGNED FACILITIES AND (I) REQUESTS THAT THE
ADMINISTRATIVE AGENT, UPON REQUEST BY THE ASSIGNEE, EXCHANGE THE ATTACHED
PROMISSORY NOTES FOR A NEW PROMISSORY NOTE OR NOTES PAYABLE TO THE ASSIGNEE, AND
(II) IF THE ASSIGNOR HAS RETAINED ANY INTEREST IN THE ASSIGNED FACILITY,
REQUESTS THAT THE ADMINISTRATIVE AGENT EXCHANGE THE ATTACHED PROMISSORY NOTES
FOR A NEW PROMISSORY NOTE OR NOTES PAYABLE TO

 

--------------------------------------------------------------------------------


 

THE ASSIGNOR, IN EACH CASE IN AMOUNTS WHICH REFLECT THE ASSIGNMENT BEING MADE
HEREBY (AND AFTER GIVING EFFECT TO ANY OTHER ASSIGNMENTS WHICH HAVE BECOME
EFFECTIVE ON THE EFFECTIVE DATE).

 

III.            THE ASSIGNEE (A) REPRESENTS AND WARRANTS THAT IT IS LEGALLY
AUTHORIZED TO ENTER INTO THIS ASSIGNMENT AND ACCEPTANCE; (B) CONFIRMS THAT IT
HAS RECEIVED A COPY OF THE CREDIT AGREEMENT, TOGETHER WITH COPIES OF THE
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SUBSECTION 3.04 THEREOF AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS ASSIGNMENT AND ACCEPTANCE;
(C) AGREES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ASSIGNOR,
THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THE CREDIT AGREEMENT OR
ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO;
(D) APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THE CREDIT
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR
THERETO AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS THEREOF,
TOGETHER WITH SUCH POWERS AS ARE INCIDENTAL THERETO; AND (E) AGREES THAT IT WILL
BE BOUND BY THE PROVISIONS OF THE CREDIT AGREEMENT AND WILL PERFORM IN
ACCORDANCE WITH ITS TERMS ALL THE OBLIGATIONS WHICH BY THE TERMS OF THE CREDIT
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER INCLUDING, IF IT IS
ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES, ITS
OBLIGATION PURSUANT TO SUBSECTION 2.15(E) OF THE CREDIT AGREEMENT.

 

IV.            THE EFFECTIVE DATE OF THIS ASSIGNMENT AND ACCEPTANCE SHALL BE THE
EFFECTIVE DATE OF ASSIGNMENT DESCRIBED IN SCHEDULE 1 HERETO (THE “EFFECTIVE
DATE”).  FOLLOWING THE EXECUTION OF THIS ASSIGNMENT AND ACCEPTANCE, IT WILL BE
DELIVERED TO THE ADMINISTRATIVE AGENT FOR ACCEPTANCE BY IT AND RECORDING BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE CREDIT AGREEMENT, EFFECTIVE AS OF THE
EFFECTIVE DATE (WHICH SHALL NOT, UNLESS OTHERWISE AGREED TO BY THE
ADMINISTRATIVE AGENT, BE EARLIER THAN FIVE BUSINESS DAYS AFTER THE DATE OF SUCH
ACCEPTANCE AND RECORDING BY THE ADMINISTRATIVE AGENT).

 

V.             UPON SUCH ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE
DATE, THE ADMINISTRATIVE AGENT SHALL MAKE ALL PAYMENTS IN RESPECT OF THE
ASSIGNED INTEREST (INCLUDING PAYMENTS OF PRINCIPAL, INTEREST, FEES AND OTHER
AMOUNTS) TO THE ASSIGNOR FOR AMOUNTS WHICH HAVE ACCRUED TO THE EFFECTIVE DATE
AND TO THE ASSIGNEE FOR AMOUNTS WHICH HAVE ACCRUED SUBSEQUENT TO THE EFFECTIVE
DATE.  THE ASSIGNOR AND THE ASSIGNEE SHALL MAKE ALL APPROPRIATE ADJUSTMENTS IN
PAYMENTS BY THE ADMINISTRATIVE AGENT FOR PERIODS PRIOR TO THE EFFECTIVE DATE OR
WITH RESPECT TO THE MAKING OF THIS ASSIGNMENT DIRECTLY BETWEEN THEMSELVES.

 

2

--------------------------------------------------------------------------------


 

VI.            FROM AND AFTER THE EFFECTIVE DATE, (A) THE ASSIGNEE SHALL BE A
PARTY TO THE CREDIT AGREEMENT AND, TO THE EXTENT PROVIDED IN THIS ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER THEREUNDER AND SHALL BE
BOUND BY THE PROVISIONS THEREOF; AND (B) THE ASSIGNOR SHALL, TO THE EXTENT
PROVIDED IN THIS ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE
RELEASED FROM ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT.

 

VII.           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Acceptance

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

Credit
Facility Assigned

 

Principal
Amount Assigned

 

Commitment Percentage Assigned(1)

 

 

 

 

 

 

 

 

 

 

$

           

 

.

%

 

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

By:

 

 

By:

 

 

Title:

Title

 

 

 

 

Accepted:

Consented To:

 

 

JPMORGAN CHASE BANK,

WADDELL & REED FINANCIAL, INC.(2)

as Administrative Agent

 

 

 

 

 

By:

 

 

By:

 

 

Title:

Title:

 

--------------------------------------------------------------------------------

(1)           Calculate the Commitment Percentage that is assigned to at least
15 decimal places and show as a percentage of the aggregate commitments of all
Lenders.

 

(2)           The Borrower’s consent may not be required pursuant to
subsection 9.04 of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Waddell & Reed Financial, Inc.
6300 Lamar Avenue
Overland Park, Kansas 66202

 

October 7, 2005

 

JPMorgan Chase Bank, as Administrative Agent under
the Credit Agreement, as hereinafter defined (the “Administrative Agent”)

 

and

 

The Lenders listed on Schedule I hereto which are parties
to the Credit Agreement on the date hereof

 

Re:          Credit Agreement dated as of October 7, 2005 (the “Credit
Agreement”) among Waddell & Reed Financial, Inc. (the “Company”), the lending
institutions identified in the Credit Agreement (the “Lenders”) and the
Administrative Agent

 

Ladies and Gentlemen:

 

I am General Counsel of Waddell & Reed Financial, Inc. (the “Company”).  As
General Counsel, I have been requested to provide you my opinion as to certain
matters in connection with the preparation, execution and delivery of the Credit
Agreement and the promissory notes, if any, (the “Notes”) (collectively, the
“Loan Documents”) dated and delivered to the Lenders thereunder on the date
hereof.  Unless otherwise indicated, capitalized terms used but not defined
herein shall have the respective meanings set forth in the Credit Agreement. 
This opinion is furnished to you pursuant to Section 4.01(b) of the Credit
Agreement.

 

In connection with this opinion, I have examined the Credit Agreement, signed by
the Company and by the Administrative Agent and certain of the Lenders, and any
Notes, each executed by the Company.  In addition to the Loan Documents, I have
examined (i) the originals, or duplicates or certified or conformed copies, of
such records, agreements, instruments and other documents, (ii) such
certificates of public officials, of officers and representatives of the Company
and other Persons, and (iii) have made such other investigations as I have
deemed relevant and necessary in connection with the opinions expressed herein,
and I have made no effort to independently verify the facts set forth in such
certificates.

 

In making for the foregoing examinations, I have assumed the genuineness of all
signatures (other than the signatures of the Company with respect to the Loan
Documents), the legal capacity of each person signatory to any of the documents
reviewed by me, the authenticity of all documents submitted to me as originals,
the conformity to original documents of all documents submitted to me as
duplicates or certified or conformed copies, and the authenticity of the
originals of such latter documents.  I have relied, as to factual matters, on
the statements of the Company set forth in the Credit Agreement, without
undertaking any independent investigation of such factual matters, unless I know
such statements not to be true and correct.

 

--------------------------------------------------------------------------------


 

In rendering the opinions expressed herein, I have assumed that:

 

(a)           each of the documents examined by me (other than the Loan
Documents) has been duly authorized, executed and delivered by each of the
parties thereto and constitutes the legal, valid and binding obligation of each
such party thereto enforceable against it in accordance with its terms;

 

(b)           the Loan Documents have been duly authorized by each of the
parties thereto (other than the Company), that each such party (other than the
Company) has the requisite power and authority to execute, deliver and perform
such documents to which it is a party, that the Loan Documents have been duly
executed and delivered by each of the parties thereto (other than the Company),
and that the Loan Documents constitute the legal, valid and binding obligations
of each of the parties thereto (other than the Company) enforceable in
accordance with their terms;

 

(c)           no order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any court,
governmental body or authority, or any subdivision thereof, is required to
authorize or is required in connection with, the execution and delivery by any
Person identified in any Loan Document as a party thereto, or in connection with
the performance of its obligations thereunder or the consummation of the
transactions contemplated thereby, other than those that have been obtained or
made and are in full force and effect (provided, that I make no such assumption
with respect to consents, approvals and the like applicable to the Company to
the extent that I express my opinion rendered in paragraph 3 below);

 

(d)           the Administrative Agent has been and is the duly appointed agent
of each of the other Lenders pursuant to the Credit Agreement; and

 

(e)           there are no extrinsic agreements among the parties to the Loan
Documents that would modify or affect the interpretation of the terms of the
Loan Documents or the respective rights or obligations of the parties
thereunder.

 

Based upon and subject to the foregoing, and subject to the assumptions,
exceptions, qualifications and limitations set forth herein, I am of the opinion
that:

 

1.             The Company (a) has been duly incorporated and is validly
existing and in good standing as a corporation under the laws of the State of
Delaware, (b) has the corporate power and authority to execute and deliver the
Loan Documents and to borrow, and perform its obligations thereunder and (c) has
duly authorized, executed and delivered the Loan Documents.

 

2.             The execution and delivery by the Company of the Loan Documents,
its borrowings in accordance with the terms of the Credit Agreement, and
performance of its payment obligations thereunder (a) will not result in any
violation of (1) the Amended and Restated Certificate of Incorporation or the
Amended and Restated Bylaws of the Company, (2)

 

2

--------------------------------------------------------------------------------


 

assuming that proceeds of borrowings will be used in accordance with the terms
of the Credit Agreement, any Federal or Kansas statute or the Delaware General
Corporation Law or any rule or regulation issued pursuant to any Federal or
Kansas statute or the Delaware General Corporation Law or any order known to me
issued by any court or governmental agency or body and (b) will not breach or
result in a default under or result in the creation of any lien upon, or
security interest in, the Company’s properties pursuant to the terms of any
agreement or instrument.

 

3.             No consent, approval, authorization, order, filing, registration
or qualification of or with any Federal or Kansas governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law is required for the execution and delivery by the Company of the
Loan Documents, the borrowings by the Company in accordance with the terms of
the Credit Agreement or the performance by the Company of its payment
obligations under the Loan Documents.

 

4.             The Loan Documents constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms.

 

5.             To my knowledge, except as otherwise disclosed, there is no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, now pending, to which the Company is a party or to
which the business, assets or property of the Company is subject and no such
action, suit or proceeding is threatened to which the Company or the business,
assets or property of the Company would be subject that in either case questions
the validity of the Credit Agreement.

 

The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations.

 

(a)           The foregoing opinions are expressly limited to matters under and
governed by the internal substantive laws of the State of Kansas, the General
Corporation Law of the State of Delaware and applicable Federal laws of the
United States of America, in each case in effect on the date hereof and which,
in my experience, are normally applicable to the transactions of the type
provided for in the Loan Documents, in each case, however, exclusive of, and
without regard to, any Excluded Laws.  The term “Excluded Laws” means all
(i) municipal, political subdivision (whether created or enabled through
legislative action at the Federal, state, regional or local level), local and
county ordinances, statutes, administrative decisions, laws, rules and
regulations, and (ii) statutes, laws, rules and regulations relating to
(A) antitrust, (B) taxation, and (C) securities laws, in each case with respect
to the foregoing, (X) as interpreted, construed or enforced pursuant to any
judicial, arbitral or other decision or pronouncement, (Y) as in effect in any
jurisdiction, including, without limitation, the United States of America and
any State thereof, and (Z) including, without limitation, any and all
authorizations, permits, consents, applications, licenses, approvals, filings,
registrations, publications, exemptions and the like required by any of them.

 

(b)           In rendering the opinion expressed in paragraph 1 above regarding
valid existence and good standing, I have relied solely on certificates of
public officials of a recent date, and have conducted no further investigation.

 

3

--------------------------------------------------------------------------------


 

(c)           The opinions expressed in paragraph 3 above as to the lack of need
for any consent, approval, authorization, order, filing, registration or
qualification of or with any Federal or Kansas governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law are based upon a review of those laws, rules and regulations
that, in my experience, are normally applicable to the transactions contemplated
by the Loan Documents.

 

(d)           The opinions expressed in paragraph 4 regarding the enforceability
of the Loan Documents are subject to the following:

 

(i)            The enforceability of the Loan Documents may be limited or
affected by (A) bankruptcy, insolvency, reorganization, moratorium, liquidation,
rearrangement, fraudulent transfer, fraudulent conveyance and other similar laws
(including court decisions) now or hereafter in effect relating to or affecting
creditors’ rights and remedies generally, (B) the refusal of a particular court
to grant (1) equitable remedies, including, without limiting the generality of
the foregoing, specific performance and injunctive relief, or (2) a particular
remedy sought under any Loan Document as opposed to another remedy provided for
therein or another remedy available at law, admiralty or in equity, (C)  general
equitable principles (regardless of whether such remedies are sought in a
proceeding in equity, admiralty or at law), and (D) judicial discretion.

 

(ii)           In rendering the foregoing opinions, I express no opinion as to
(A) the availability of certain equitable remedies, including specific
performance, (B) provisions in the Loan Documents that purport to (1) restrict
access to legal or equitable remedies, (2) establish presumptions or evidentiary
standards, or (3) waive or affect rights or defenses of any party that may not
be waived or affected under applicable law, (C) provisions in the Loan Documents
relating to severability clauses, (D) provisions in the Loan Documents relating
to indemnities and rights of contribution to the extent prohibited by public
policy or which might require indemnification for losses or expenses caused by
negligence, gross negligence, willful misconduct, fraud or illegality of an
indemnified party, and (E) the effect of any provision of the Loan Documents
(1) which is intended to permit modification thereof only by means of an
agreement signed in writing by the parties thereto or (2) insofar as it provides
that any person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law.

 

(iii)          I note that the enforceability of specific provisions of the Loan
Documents may be subject to standards of reasonableness, care and diligence and
“good faith” limitations and obligations such as those provided in Sections
1-102(3), 1-203 and 1-208 and other provisions of the Uniform Commercial Code
and applicable principles of common law and judicial decisions.

 

(iv)          I have assumed that the Lenders will enforce and perform each Loan
Document in compliance with the provisions thereof and all requirements of
applicable law.

 

4

--------------------------------------------------------------------------------


 

(v)           In connection with any provisions of the Loan Documents whereby
the Company submits to the jurisdiction of the United States District Court of
the Southern District of New York, I note the limitations of 28 U.S.C. §§ 1331
and 1332 on Federal court jurisdiction, and I also note that such submissions
cannot supersede such court’s discretion in determining whether to transfer an
action from one Federal court to another under 28 U.S.C. § 1404(a).

 

(e)           I do not express any opinion with respect to any exhibit or
schedule to, or other agreement referred to in, any of the Loan Documents.

 

(f)            In rendering the foregoing opinions, I have not endeavored to
express any opinions, and I express no opinions, and none are intended to be
implied hereby nor shall be inferred herefrom, as to (i) the various state and
federal laws, statutes, regulations, interpretations, opinions, directives,
orders, rulings, authorities or similar matters regulating or governing the
Administrative Agent or any Lender (collectively, the “Rules”) and/or their
entry into, execution, delivery or performance of the Loan Documents, or the
transactions provided for therein, or the conduct of their business related
thereto, or (ii) the Administrative Agent’s or any Lender’s compliance with any
of the Rules in connection with any Loan Document, or the transactions provided
for therein.

 

(g)           Whenever any opinion expressed herein with respect to the
existence or absence of facts is qualified by references to “known to me,” “to
my knowledge” or words or phrases of similar import (whether or not modified by
any additional phrases), such qualification indicates that, except as otherwise
expressed, (i) no information has come to my attention that has given me actual
knowledge of the existence of such facts, and (ii) I have not undertaken any
independent investigation to determine the existence or absence of such facts.

 

My opinion is limited to applicable laws of the United States of America and the
applicable laws of the states thereof, as appropriate, and is based on the facts
in existence and the laws in effect on the date hereof.  In rendering this
opinion, note that I am a member of the bar of the States of Kansas and Missouri
only.  My opinion with respect to the law of the State of Delaware is limited to
the Delaware General Corporation Law.

 

The opinions expressed herein are solely for the benefit of, and may only be
relied upon by, you.  This opinion may not be furnished to (except in connection
with any legal or arbitral proceedings or as may be required by applicable law,
and in any event, as shall be directed or required incident thereto pursuant to
a duly issued subpoena, writ, order or other legal process or as required by any
regulatory authority), or relied upon by, any other Person without my prior
written consent.  Notwithstanding the foregoing, but subject to the following
sentence, this opinion letter may be furnished to any Person that purchases an
interest in or a participation in the Credit Agreement and any Loans thereunder
as if it were addressed and had been delivered to such Person on the date
hereof.  The opinions expressed herein are as of the date hereof (and not as of
any other date) or, to the extent a reference to a certificate or other document
is made herein, to such date, and I make no undertaking to amend or supplement
such opinions as facts and circumstances come to my attention or changes in the
law occur which could affect such opinions.

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

Daniel C. Schulte

 

General Counsel

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lenders

 

JPMorgan Chase Bank

Bank of America, N.A.

UMB Bank, NA

Bank Midwest, N.A.

The Bank of New York

Societe Generale

The Bank of Nova Scotia

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

WADDELL & REED, IN C. MUTUAL FUND MANAGEMENT FEES

2005 Actual ($000)

 

8

--------------------------------------------------------------------------------


 

Change in Mutual Fund Assets Under Management

August 2005

Month to Date

 

9

--------------------------------------------------------------------------------


 

Change in Mutual Fund Assets Under Management

August 2005

Year to Date

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Waddell & Reed Financial, Inc. – Consolidated
Statement of Operations
For the period indicated in each column heading
Dollar amounts in thousands except per share amounts

 

--------------------------------------------------------------------------------


 

EXHIBIT D

[FORM OF COMPETITIVE BID]

JP Morgan Chase Bank,
  as Administrative Agent
270 Park Avenue
New York, New York 10017

 

 

                    ,

 

 

 

Ladies and Gentlemen:

 

Pursuant to subsection 2.04(b) of the Credit Agreement dated as of October 7,
2005 (the “Credit Agreement”), among Waddell & Reed Financial, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, as
Administrative Agent, the undersigned hereby makes a Competitive Bid in response
to the Competitive Bid Request made by the Borrower on [Date], and in that
connection sets forth below the terms on which such Competitive Bid is made:

 

(A)  Principal Amount (1)

 

(B) Competitive Bid Rate (2)

 

(C) Interest Period and last day thereof

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with subsection 2.04(d) of
the Credit Agreement.

 

Terms defined in the Credit Agreement are used in this bid with their defined
meanings.

 

 

 Very truly yours,

 

 

 

[NAME OF BANK],

 

 

 

 

 

By:

 

 

 

  Name:

 

  Title:

 

--------------------------------------------------------------------------------

(1)           Not less than $5,000,000 or greater than the requested Competitive
Borrowing and in integral multiples of $1,000,000.  Multiple bids will be
accepted by the Administrative Agent.

 

(2)           LIBO Rate + or – [           ]%, in the case of Eurodollar Loans,
or [           ]%, in the case of Fixed Rate Loans, in either case such
percentage rate to be expressed to no more than four decimal places.

 

--------------------------------------------------------------------------------